FIRST DIVISION
                            ELLINGTON, P. J.,
                      PHIPPS, P. J., and MCMILLIAN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 November 28, 2016




In the Court of Appeals of Georgia
 A14A1960. BARKING HOUND VILLAGE, LLC et al. v.
     MONYAK et al.

      PHIPPS, Presiding Judge.

      Appellees Robert and Elizabeth Monyak filed a complaint for damages after

their dog (a mixed-breed daschund) suffered acute renal failure following a ten-day

stay in a kennel owned and operated by Appellant Barking Hound Village, LLC and

managed by Appellant William Furman. Appellants moved for summary judgment,

arguing that because the Monyaks had not demonstrated that the dog had any market

value, their claims were barred as a matter of law.

      The trial court disagreed. It found that the Monyaks could introduce evidence

at trial of the actual value of the dog to them, “as demonstrated by reasonable

veterinary and other expenses incurred in treating [the dog’s] illness.”1 The Monyaks

      1
      The trial court also denied Appellants’ alternative request for partial summary
judgment on the Monyaks’ punitive damages claim. Appellants did not challenge this
could also present evidence of “non-economic factors” demonstrating the dog’s

intrinsic value.

      On appeal, we reversed in part, holding that damages for the intrinsic value of

the dog were not recoverable.2 We affirmed the trial court’s ruling that the Monyaks

could present evidence of “the actual value of the dog to them as demonstrated by

reasonable veterinary and other expenses incurred in treating the dog’s illness.”3 The

Supreme Court granted certiorari, affirming in part and reversing in part our

decision.4

      The Supreme Court held that “the proper measure of damages recoverable by

the Monyaks for the negligent injury and death of their dog includes both the dog’s

fair market value plus interest and any reasonable medical costs and other expenses

they incurred in treating the animal for its injuries.”5 Although the Monyaks may not




ruling on appeal.
      2
       Barking Hound Village v. Monyak, 331 Ga. App. 811, 815 (1) (771 SE2d 469)
(2015) (physical precedent only), affirmed in part and reversed in part by Barking
Hound Village v. Monyak, 299 Ga. 144 (787 SE2d 191) (2016).
      3
          Id. at 814 (1) (punctuation omitted; emphasis supplied).
      4
          Barking Hound Village, supra, 299 Ga. 144.
      5
          Id. at 151 (2) (emphasis in original).

                                            2
recover damages based on the sentimental value of the dog,6 they may introduce both

qualitative and quantitative evidence of the dog’s particular attributes to describe its

value.7 “The key is ensuring that such evidence relates to the value of the dog in a fair

market, not the value of the dog solely to its owner.”8

      In addition to recovering the fair market value of their deceased dog plus

interest, the Monyaks can “recover the reasonable veterinary and other expenses they

reasonably incurred in trying to save her.”9 The Monyaks have the burden of

establishing the reasonableness of any medical treatment, as well as the

reasonableness of the cost of that treatment, in light of all attending circumstances.10

Accordingly, we remand this case to the trial court for further proceedings consistent

with the opinion of the Supreme Court.

      Judgment affirmed in part and reversed in part and case remanded. Ellington,

P. J., and McMillian, J., concur.




      6
          Id. at 152 (4).
      7
          Id. at 153 (4).
      8
          Id.
      9
          Id. at 153 (5).
      10
           Id.

                                           3